Citation Nr: 1011284	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-07 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service with the United 
States Air Force from August 1965 to January 1969.  He served 
in Thailand from November 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
type II diabetes mellitus including due to exposure to Agent 
Orange.  


FINDINGS OF FACT

1.  The Veteran served in Thailand during the Vietnam Era but 
is not shown to have had duty or visitation in the Republic 
of Vietnam.  Exposure to Agent Orange has not been 
demonstrated.  

2.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus in service or for many years 
thereafter.  

3.  The currently demonstrated diabetes mellitus is not shown 
to be due to any event or incident of the Veteran's active 
service, including due to Agent Orange exposure.  


CONCLUSION OF LAW

Type II diabetes mellitus is not due to disease or injury 
that was incurred in or aggravated by active service, nor may 
it be presumed to have been incurred therein, including due 
to the exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309(a), (e), (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a letter dated in July 2004, prior to the rating on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to submit 
any outstanding evidence that pertained to the claim.  In a 
March 2006 letter, after the rating on appeal, the Veteran 
was advised of how disability ratings and effective dates 
were assigned.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence that was needed to support 
his claim.  Moreover, following the notice, the RO 
readjudicated the appeal in a March 2006 Statement of the 
Case.  Thus, the Board concludes that there is no prejudice 
to the Veteran due to any defect in the timing of the notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, and the Veteran's personal hearing testimony.  The 
Board observes that the Veteran was not afforded a VA 
examination.  However, the medical records in the file show 
that the he has been diagnosed with type II diabetes 
mellitus.  However, there is no indication in the record that 
the Veteran served in the Republic of Vietnam, and his 
service treatment records are negative for any treatment 
related to type II diabetes mellitus.  Consequently, without 
a showing of symptoms related to diabetes mellitus in 
service, the Board finds that it is not necessary to refer 
this case for further medical review and an opinion to 
address the medical theory presented on behalf of the 
appellant in this case as there is no reasonable possibility 
of substantiating the case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (a veteran is required to show some 
causal connection between his disability and his military 
service).

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as type II diabetes 
mellitus, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are:  chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), chronic lymphocytic leukemia, 
multiple myeloma, prostate cancer, acute and subacute 
peripheral neuropathy, respiratory cancers (cancers of the 
lung, bronchus, trachea, or larynx), and diabetes mellitus 
(Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The current Manual provisions (M 21-1MR, Part IV, Subpart 
ii, 2.C.10), however, provide that the presumption of 
exposure under 38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 
3.309(e) applies only to veterans who served on active duty 
within the boundaries of the Republic of Vietnam during the 
Vietnam Era.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Proof of direct service connection between exposure and 
disease entails showing that exposure during service actually 
caused the malady which develops years later.  Actual 
causation carries a very difficult burden of proof.  See 
Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence shows that the Veteran served in the United 
States Air Force during the Vietnam Era.  He was stationed 
in Thailand from November 1966 to November 1967.  His 
service treatment record does not show any complaints or 
findings for diabetes mellitus.  Upon separation examination 
in November 1968, no clinical findings related to diabetes 
mellitus were reported.  Moreover, the evidence shows that 
the disease was not manifest to a compensable degree within 
one year of his discharge from military service.  In fact, 
the Veteran reported in his May 2004 claim that the disease 
had been diagnosed in May 1997, almost 30 years after his 
release from active duty.  In this regard, the Board notes 
that a prolonged period without documented medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or 
disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Finally, there is no medical 
opinion linking the Veteran's currently diagnosed diabetes 
mellitus to his military service.  Hence, service connection 
is not warranted for the disease on a direct basis or on a 
presumptive basis as a chronic disability.  

The Veteran has not alleged, and the evidence does not show 
that he had any duty or visitation in-country in the 
Republic of Vietnam during his service.  As such, exposure 
to Agent Orange may not be presumed.  The Veteran has 
reported that he served in Thailand from November 1966 to 
November 1967, and during that period of time he served as 
an aircraft mechanic maintaining bombers.  However, it has 
been determined that Agent Orange was only used in Thailand 
by the Department of Defense from April 1964 to September 
1964, more than a year prior to his period of duty.  The 
spraying during that time period was done on the Pranburi 
Military Reservation, which was not near any U.S. military 
installation or the Royal Thai Air Force Base.  As such, the 
Board finds that it may not be conceded.  The Veteran 
asserts that he essentially worked on aircraft that may have 
landed in the Republic of Vietnam and therefore had 
herbicide residuals on them.  However, this assertion is 
essentially mere speculation.  There is of record no 
evidence that the Veteran was exposed to herbicides and he 
has not pointed to, or submitted, any evidence that aircraft 
mechanics were exposed to herbicides.  Hence, the Board 
finds the Veteran's assertions of exposure to be inherently 
incredible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  Consequently, although he has been diagnosed 
with diabetes mellitus, service connection for the 
disability is not warranted on a presumptive basis pursuant 
to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

To the extent that the Veteran asserts that his diabetes 
mellitus is related to his military service, including 
exposure to Agent Orange, he is not shown to have any medical 
expertise.  Hence, his statements are insufficient upon which 
to base a grant of service connection.  See Espiritu, supra.  
Moreover, the Board again notes that, although the Veteran 
was not afforded a VA examination to specifically ascertain 
whether is diabetes mellitus is due to his active military 
service, the Board finds that such examination is not 
necessary.  In the absence of any treatment in service for 
diabetes mellitus, any opinion rendered on the matter would 
be speculative in nature.  Hence, there is no reasonable 
possibility that the findings from such examination would aid 
in substantiating the claim.  See McLendon, supra.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for type II diabetes mellitus, including 
due to exposure to Agent Orange, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


